Citation Nr: 1334953	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  07-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to May 1972.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was afforded a videoconference hearing in July 2011.  This case was previously remanded by the Board in March 2012 for additional development.  On March 21, 2013, the Board issued a decision denying entitlement to service connection for low back disability.  For the reasons discussed below, the Board vacates the March 21, 2013 Board decision and will remand the appeal for further development.   

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


FINDING OF FACT

Evidence pertinent to the appeal decision in the March 21, 2013 Board decision was in VA's possession at the time of the decision, but not associated with the claims file and thus not considered by the Board.


CONCLUSION OF LAW

The criteria for vacating the March 21, 2013 Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

Information associated with the claims file subsequent to the Board's March 2013 decision shows that additional evidence (workers compensation records) was received at the RO in October 2012.  However, this evidence was not associated with the claims file at the time of the Board's March 2013 decision.  As such, VA had constructive knowledge of the new evidence even if the said records were not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Given the above, the Board finds that the March 2013 Board decision denied the Veteran due process and that the decision must therefore be vacated.


ORDER

The March 21, 2013 Board decision that denied entitlement to service connection for low back disability is vacated.


REMAND

With regard to the additional evidence submitted by the Veteran regarding her claim for service connection for low back disability, the Board notes that this evidence has not been considered by the RO and there has been no waiver from the Veteran or her representative.  Therefore, the Board may not undertake appellate review at this time.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following actions:

After undertaking any additional development which the RO may deem necessary, the RO should review the expanded record (to specifically include the workers compensation records) and readjudicate the claim on appeal.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


